Eletoher, J\,
delivered the opinion of the court.
This case, as made by the declaration, pleas, and proof, presents the question on liability of the members of a voluntary association for an obligation of the association, evidenced by a promissory note signed by the members; the signature being followed by certain abbreviations indicating the offices which they held in the association. That the members signing such a note are individually liable is thoroughly well settled. The case of Lawler v. Murphy, 58 Conn. 294, 20 Atl. 457, 8 L. R. A. 113, is precisely in point. That case holds that the individual members are liable for the- contracts of the association, without re*62■gard to the question as to what was intended by the members in regard to liability, and despite the fact that the members mistook the law. That case further holds that the addition of the words “secretary,” “treasurer,” etc., to the signatures, in no way •affects the individual liability of the members. This is not an isolated case, but is in harmony with the weight of authority. Lewis v. Tilton, 64 Iowa, 220, 19 N. W. 911, 52 Am. Rep. 436; Chick v. Trevett, 20 Me. 462, 37 Am. Dec. 68; Wells v. Gates, 18 Barb. (N. Y.) 554; Hodgson v. Baldwin, 65 Ill. 532. Since the liability of appellant is perfectly clear, we cannot reverse merely because some of the pleas were traversed on immaterial issues, since the whole course of the trial shows that no other result could ever be reached.
The point most earnestly pressed upon our attention is that a new trial should have been granted because of the alleged arbitrary action of the court in giving a peremptory instruction for ■appellee in the absence of counsel, and before opportunity was .given to present additional and important proof as to the corporate character of the association. We would unhesitatingly reverse for this reason if appellant on his motion for a new trial had made any satisfactory showing as to the charter and effect of the additional evidence. It was claimed that this evidence tended to show that the commandery had been incorporated; but the charter was not produced, nor was there any specific refer•ence to any legislative charter. It was clearly the duty of appellant to produce this evidence, that both the trial court and this court might-judge of its competency and effect. There was a total failure to comply with this well-settled rule, and we -cannot, therefore, yield to the contention.

Affirmed.